Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior arts on record, alone or in combination, do not teach or fairly suggest, an expansion card comprising: a printed circuit board; at least one hardware accelerator, disposed on the printed circuit board, that: comprises application-specific hardware circuitry designed to perform a computing task; and offloads at least a portion of the computing task from a central processing unit of an edge server by executing, via the application-specific hardware circuitry, the portion of the computing task such that offloading the portion of the computing task enables the edge server to perform the computing task; and an edge connector, disposed on the printed circuit board, that is dimensioned to be inserted into an expansion socket of the edge server, wherein the edge connector: couples the hardware accelerator to the central processing unit via a computing bus connected to the expansion socket; and comprises a pinout that is more compact than a pinout specification defined for the computing bus; wherein the expansion card is configured to successfully couple with the computing bus, despite a conflict between the pinout and the pinout specification, due to the expansion socket including intermediary circuitry that effectively translates data from the claims 1, 7 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIAS MAMO/
Primary Examiner, Art Unit 2184